              Case 2:18-cr-00422-SMB Document 869 Filed 02/05/20 Page 1 of 1



 1
 1
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6
 7                               IN THE UNITED STATES DISTRICT COURT
 7
 8                                        FOR THE DISTRICT OF ARIZONA
 8
 9
 9
10   United States of America,                         Case No. 2:18-CR-00422-SMB
10
11                           Plaintiff,                  ORDER
11
12   vs.
12
13
13
     Michael Lacey et al.,
14
14                      Defendants.
15
15
16          Having reviewed Defendants’ Unopposed Motion to Extend Time for All Parties to file
16
17   Motions in Limine from the Current Deadline of February 7, 2020, until February 28, 2020, the
17
18   government’s non-opposition to extending the deadline and good cause appearing,
18
19          IT IS ORDERED that The Motion to Extend Time for All Parties to File Motions in Limine
19
20   from the Current Deadline of February 7, 2020 until February 28, 2020 is granted.
20
21          Excludable delay under 18 U.S.C. § 3161(h) will not occur as a result of this motion or an
21
22   order based thereon.
22
23
23
24               Dated this 5th day of February, 2020.
24
25
25
26
26
27
27
28
28
